United States Court of Appeals
                      For the First Circuit

No. 13-1059

                       STEPHEN L. D'ANGELO,

                       Plaintiff, Appellant,

                                v.

                   NEW HAMPSHIRE SUPREME COURT,
                       BRIAN GERMAINE, ESQ.,

                      Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Steven J. McAuliffe, U.S. District Judge]


                              Before

                 Torruella, Ripple,* and Thompson,
                          Circuit Judges.


     Stephen L. D'Angelo, pro se.
     Nancy J. Smith, Senior Assistant Attorney General, Civil
Bureau, with whom Joseph A. Foster, Attorney General, was on brief
for appellee New Hampshire Supreme Court.
     William C. Saturley, with whom Nathan R. Fennessy and Preti,
Flaherty, Beliveau & Pachios, LLP, were on brief for appellee Brian
Germaine, Esq.


                         January 29, 2014




*
    Of the Seventh Circuit, sitting by designation.
            TORRUELLA, Circuit Judge. Plaintiff-Appellant Stephen L.

D'Angelo   ("D'Angelo"),       a    licensed    attorney      appearing     pro   se,

appeals    an   order   from       the   District     Court    of   New    Hampshire

dismissing, for failure to state a claim, his complaint against the

Defendant-Appellee      New    Hampshire        Supreme     Court   ("NHSC")      and

Defendant-Appellee Brian Germaine ("Germaine"), a court appointed

Commissioner in the underlying alimony and child support litigation

between D'Angelo and his former spouse.

            After several years of cantankerous litigation, the New

Hampshire District Court, 10th Circuit, Family Division ("Derry

Family Court") found D'Angelo in contempt for failure to pay past-

due child support obligations, entered judgment in his ex-wife's

favor in excess of $110,000, and modified D'Angelo's child support

obligations     going     forward.           D'Angelo       subsequently      sought

discretionary appeal from the NHSC, which was denied.                       D'Angelo

then filed suit with the U.S. District Court for the District of

New Hampshire, seeking to enjoin enforcement of the Derry Family

Court's orders on constitutional grounds.                     The District Court

denied D'Angelo relief, and dismissed his complaint for failure to

state a claim.     D'Angelo now appeals.

                                   I.    Background

            This matter began in Derry Family Court in 2006 and

involved    a   lengthy    battle         relating     to     D'Angelo's     support

obligations to his former wife and his son.                   The dispute spanned


                                          -2-
several hearings and court orders, largely related to D'Angelo's

finances.    The court observed throughout the process that D'Angelo

had "selectively exclud[ed] relevant financial information" from

the proceedings, and found D'Angelo in contempt of court "on

multiple occasions."1

             In light of D'Angelo's financial evasiveness, the court

appointed attorney Brian Germaine as Commissioner in September

2011, and tasked him with investigating and reporting to the Derry

Family Court D'Angelo's gross income from 2006 forward.                    Germaine

presented his report in May of 2012. Unsurprisingly, it found that

D'Angelo's    income      was   significantly     higher     than   what    he   had

previously represented to the court.             Thereafter, the Derry Family

Court found Germaine's report to be well-supported and credible,

adopted the report as to D'Angelo's income from 2006 onward, and

held D'Angelo in contempt for failure to pay past-due child support

obligations. Judgment was entered in favor of his ex-wife for more

than   $110,000,    and    D'Angelo's     child    support    obligations        were

modified prospectively.

             D'Angelo filed a Notice of Discretionary Appeal before

the NHSC, but that court declined to hear his appeal.                Undeterred,

D'Angelo    filed   a   complaint    in    the    U.   S.   District   Court      on


1
   Specifically, D'Angelo represented his gross income as low as
$29,500 and as high as $93,387, despite the court's observance that
he traveled extensively, owned two Porsches and at least one Lexus
automobile, purchased a $190,000 yacht and had various expenditures
far exceeding the reported figures.

                                      -3-
October 25, 2012 seeking to enjoin both orders of the Derry Family

Court, and to reverse the denial of his discretionary appeal by the

NHSC.    D'Angelo argued that New Hampshire Supreme Court Rule 3

("Rule 3"), which classifies appeals from child support orders as

"discretionary,"     runs    contrary    to   the    Due    Process   and   Equal

Protection Clauses of the U.S. Constitution.               He sought enjoinment

of the state court orders, as well as monetary damages from the

NHSC for failure to supervise the Derry Family Court.                  D'Angelo

also    asserted   various   claims     against     Germaine,    alleging    that

Germaine failed to cooperate with D'Angelo in his investigation,

that his appointment violated ethical rules by reason of an alleged

conflict of interest, and lastly, that Germaine misrepresented

facts to the court in his report.

            The district court dismissed all of D'Angelo's claims.

As to D'Angelo's challenge to Rule 3, the court found that Due

Process does not contemplate a constitutional right to an appeal

and thus found no violation in that respect.                     Likewise, the

district court found that Rule 3 draws no arbitrary distinction

between classes or categories of litigants and accordingly does not

run afoul of the Fourteenth Amendment's Equal Protection Clause.

As to Germaine, the district court concluded that he was a court

appointed official charged with performing quasi-judicial duties,




                                      -4-
and thus D'Angelo's claims were barred by the absolute provisions

of the doctrine of quasi-judicial immunity.2

          D'Angelo appeals from the district court's judgment

dismissing all of his claims.          Specifically, D'Angelo reiterates

his Due Process and Equal Protection challenges to Rule 3, and his

claim that Germaine is not entitled to immunity.3

                              II.   Discussion

A. Constitutionality of Rule 3

          D'Angelo reiterates the same constitutional challenges to

Rule 3 that he made before the district court.         Namely, he makes a

two-pronged   attack:   one    under    the   Fourteenth   Amendment's   Due

Process Clause, the other under the Equal Protection Clause.

          Rule 3 defines a "mandatory appeal" as an "appeal filed

by the State . . . or an appeal from a final decision on the merits

issued by a superior court, district court, probate court, or

family division court."       N.H. Sup. Ct. R. Rule 3 (Definitions).

Rule 3 then lists nine appeals that are not mandatory, among which



2
     At the district level, D'Angelo also sought to enjoin
enforcement of the Derry Family Court's orders.       However, the
district court correctly concluded it had no jurisdiction to review
the state court's judgment. See Miller v. Nichols, 586 F.3d 53, 59
(1st Cir. 2009)("The Rooker-Feldman doctrine precludes federal
jurisdiction over a challenge to a state court judgment to which
the challenger was a party.")(citations omitted). D'Angelo offers
no retort on appeal. Therefore, the district court's judgment on
this issue is final and unimpeachable.
3
  At oral argument, D'Angelo voluntarily and explicitly waived the
remainder of his theories on appeal.

                                     -5-
is listed: "[A]ppeal[s] from a final decision on the merits issued

in, or arising out of, a domestic relations matter . . . ."                     Id. at

3(9).

             First, D'Angelo claims that the exclusion of domestic

relations matters from the general rule of cases entitled to

mandatory appeal before the NHSC, violates the Due Process Clause

of the Constitution.             The sole purpose for this purportedly

arbitrary distinction is, according to D'Angelo, to reduce the

number of appeals stemming from New Hampshire Family Courts.

According    to    D'Angelo,      this    amounts      to     an    unconstitutional

impediment to his right of access to the courts.

             Although     there    is     undisputedly        a     well-established

fundamental right of access to the courts, Rogan v. City of Boston,

267 F.3d 24, 28 (1st Cir. 2001)(citations omitted), it is equally

well-established that the Fourteenth Amendment does not require

states to afford litigants a right to appellate review, Lindsey v.

Normet, 405 U.S. 56, 77 (1972)(citations omitted).

             Thus, D'Angelo's argument on this front is dead on

arrival,    particularly     since       he   has    had    ample    opportunity   to

ventilate any and all arguments he could have creatively conjured

throughout       the   several    years       of    divorce   and    child     support

litigation in the Derry Family Court.                That he chose an obstinate

and     wholly    uncooperative     approach        before    that    court,    which

ultimately resulted in an unfavorable judgment against him, is an


                                          -6-
outcome entirely of his own making that we cannot, and will not,

disturb.

             D'Angelo's second argument, that Rule 3 violates Equal

Protection, is equally beyond the pale.         He again contends that

Rule 3 impermissibly distinguishes between persons litigating

matters in family courts by deeming their appeals discretionary, as

opposed to litigants of other civil matters whose appeals are

mandatory.        The result, according to D'Angelo, is a class of

persons whose access to New Hampshire courts is hampered in

violation of the Fourteenth Amendment's Equal Protection Clause.

             Although Equal Protection commands that access to the

courts cannot be "capriciously or arbitrarily" denied to a class of

litigants, id., this constitutional right does not require courts

to provide all litigants "absolute equality or precisely equal

advantages," San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S.

1, 24 (1973).       And where there are no suspect classifications or

fundamental rights at play, such as in the present case, our Equal

Protection review is limited to a deferential, rational basis

standard.     LCM Enters., Inc. v. Town of Dartmouth, 14 F.3d 675,

678-79 (1st Cir. 1994)(citations omitted).        "Under rational basis

scrutiny,     a    classification   will   withstand   a   constitutional

challenge as long as it is rationally related to a legitimate state

interest and is neither arbitrary, unreasonable nor irrational."

Id. at 679 (citations omitted).


                                    -7-
             D'Angelo's facial challenge to Rule 34 fails.      First, on

its face, Rule 3 does not create classes of litigants, but only

distinguishes among classes of cases arising out of different types

of civil proceedings. D'Angelo's position is thus identical to any

other litigant seeking appellate review in those classes of cases,

namely,   most   domestic   relations   cases,   in   the   State   of   New

Hampshire.     Secondly, that the NHSC seeks to alleviate a heavy

domestic relations appellate docket by adopting a procedural rule

that allows it discretion in accepting or rejecting a certain class

of cases is patently valid.       The proper, speedy, and efficient

operation of the state's highest court is certainly a legitimate

and valid state interest to be encouraged, not impeded.         The State

of New Hampshire has allowed the NHSC to exercise its inherent

power over its docket, and to craft Rule 3 in order to achieve that

end.   We thus find Rule 3, on its face, to be rationally related to

the achievement of a legitimate state interest. See id. at 678-79.




4
   In his appellate brief, in the initial description of his Equal
Protection argument, D'Angelo explicitly states his theory as
"[w]hether New Hampshire Supreme Court Rule 3 on its face violates
the Equal Protection Clause . . . ." We thus address a facial
challenge only.    Out of an abundance of caution, we note that
elsewhere in his appellate brief he mentions in passing that Rule
3, as applied, is constitutionally problematic. However, he does
so only in general terms, providing us with no indication of Rule
3's faults as applied to his particular case. Therefore, even if
the argument was purportedly attempted, we need not address an as
applied challenge to Rule 3. United States v. Zannino, 895 F.2d 1,
17 (1st Cir. 1990).

                                  -8-
          This    conclusion   pretty   well    sums   up    this   appeal.

Appellant nevertheless brings two cases to our attention which he

claims counsel us to rule in his favor.        D'Angelo relies on Hawes

v. Club Ecuestre El Comandante, 535 F.2d 140 (1st Cir. 1976), and

Aggarwal v. Ponce Sch. of Med., 745 F.2d 723 (1st Cir. 1984), in

support of his constitutional contentions against Rule 3.             They

are, however, inapposite to his position.       Both Hawes and Aggarwal

involved challenges to a Local Rule of the U.S. District Court for

the District of Puerto Rico ("Rule 5").            In general, Rule 5

required plaintiffs not domiciled in Puerto Rico to post security

for costs, expenses, and attorney's fees at the commencement of a

suit in the district court.    The rule made no such requirement of

residents of Puerto Rico.

          The court in Hawes upheld the constitutionality of Rule

5 against the plaintiff's facial challenge and found that, on its

face, the rule surpassed the rational basis test.           Hawes, 535 F.2d

at 145 (finding that Rule 5's distinction of residents versus

nonresidents, and Rule 5 on its face, are not constitutionally

invalid). Though it left the door open for an as applied challenge

to Rule 5, id., Hawes is of no help to D'Angelo and his reliance on

it is puzzling.   In addition to the fact that Hawes left the local

rule unscathed, Rule 5 was found to be a procedurally permissible

requirement for access to a federal trial court. D'Angelo attempts




                                  -9-
to have us entertain arguments based on access to state appellate

review, a right non-existent under our Constitution.

            Aggarwal involved a similar challenge, in that case

involving an indigent plaintiff alleging the unconstitutionality of

Rule 5 as applied to him. Although the plaintiff in Aggarwal fared

better than Hawes, a reading of the opinion clearly establishes

that the reason for his success turned on our finding that the

district court abused its discretion when it set a bond that was

onerous   in    amount    without       taking      into    account,     or     probing,

Aggarwal's repeated allegations of destitution. Aggarwal, 745 F.2d

at   728-29.        We    explicitly       abstained         from    undertaking          a

constitutional analysis of Rule 5.                  Id. at 726.          For the same

reasons as Hawes, and because D'Angelo does not marshal an as

applied challenge to Rule 3, we find Aggarwal entirely inapplicable

to the case before us.

            Quite   simply,       there       are   no     Due    Process     or    Equal

Protection     issues    before    us    in     this     case.      We   turn      now   to

D'Angelo's quarrel with Germaine.

B.   Germaine and quasi-judicial immunity

            D'Angelo seeks to contest the district court's finding

that Germaine is immune to suit for his acts as Commissioner

appointed by the Derry Family Court to investigate and produce a

report on D'Angelo's financial condition.                    Though slightly more

developed    in   his    appellate      brief,      at     oral   argument      D'Angelo


                                         -10-
whittled down his claim to whether Germaine is indeed entitled to

immunity if he "failed to do his job."             Specifically, D'Angelo

claims Germaine failed to follow what he purports were the Derry

Family Court's orders to Germaine to meet with D'Angelo in the

process of carrying out his investigation of the latter's finances.

           As a threshold matter, we note that the order D'Angelo

alleges Germaine violated, as quoted in his own appellate brief,

was   handed   down   by   the   Derry   Family   Court    after     D'Angelo's

uncooperative and misleading approach to the litigation had been

well documented.      D'Angelo apparently attempts to have us overlook

the fact that the order instructed him, and not Germaine, to pay a

retainer to the Commissioner and "cooperate with him."                As far as

the record shows, Germaine carried out his investigation, and filed

the report as he was tasked to do by the Derry Family Court.                And

in any event, D'Angelo's claims against Germaine, even if couched

in the most imaginative light, fail to pierce the veil of immunity.

           "The    doctrine      of   quasi-judicial      immunity     provides

absolute immunity for those who perform tasks that are inextricably

intertwined with the judicial function."           Nystedt v. Nigro, 700

F.3d 25, 30 (1st Cir. 2012)(citations omitted).              Court appointed

discovery masters and the like "plainly perform judicial functions"

and so long as they act in that capacity, they "share a judge's

immunity from suit."       Id. at 30-31 (citations omitted).           In fact,

even allegations of malice or bad faith do not defeat immunity.


                                      -11-
Id. at 31-32 (citing Cok v. Consentino, 876 F.2d 1, 3 (1st Cir.

1989)).

             The power of the New Hampshire courts to appoint special

officers such as Germaine is well established and cannot be

seriously disputed.     See In re O'Neil, 159 N.H. 615, 623-24, 992

A.2d 673, 678-79 (2010). And though there are narrow exceptions to

the doctrine of quasi-judicial immunity, D'Angelo mentions none in

this case.

             Even affording D'Angelo's argument the utmost generosity,

it amounts to little more than an assertion that Germaine did not

do his job properly.     As the district court correctly concluded,

this is unquestionably the kind of claim that quasi-judicial

immunity prohibits.     See Nystedt, 700 F.3d at 31 ("The fact that a

court-appointed discovery master performs a judicial function in an

imperfect (or even unethical) way does not, by itself, dissolve his

quasi-judicial immunity.").        Accordingly, the district court's

dismissal of this claim stands on equal footing as D'Angelo's Due

Process and Equal Protection allegations, and thus, we need go no

further.

                            III.   Conclusion

             The district court's judgment is affirmed on all grounds.

Appellant is ordered to show cause within fourteen days as to why

the court should not assess double costs for needlessly consuming

the time of the court and opposing counsel.         See In re Simply


                                   -12-
Media, 566 F.3d 234, 236 (1st Cir. 2009); see also Fed. R. App. P.

38; 1st Cir. R. 38.0.

          Affirmed.




                              -13-